Citation Nr: 0730126	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-27 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine (previously rated as lumbar 
strain with degenerative changes under diagnostic code 5295), 
currently assigned a 20 percent disability evaluation

2.  Entitlement to an initial evaluation for radiculopathy, 
lower left extremity as secondary to the service-connected 
disability of degenerative disc disease of the lumbar spine, 
currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to 
December 1994.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a August 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran's orthopedic symptomatology of his lumbar 
spine disability is not manifested by unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

2.  The veteran's radiculopathy, lower left extremity as 
secondary to the service-connected disability of degenerative 
disc disease of the lumbar spine is not characterized by 
moderate incomplete paralysis.


CONCLUSION OF LAW

1.  The criteria for an increased disability rating in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for radiculopathy, lower left extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.124a, Diagnostic Code 8720 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an application to reopen a claim 
which had been previously denied by a final decision, notice 
to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  Finally, regarding an appeal of an initial 
disability rating or effective date assigned when service 
connection is granted, such appeals are generally considered 
to be "downstream" issues from the original grant of 
service connection.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d).  Separate 
notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is not required when the 
veteran was provided adequate notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case involving a claim for an increased rating and an 
appeal of an initial disability rating, the RO did provide 
the appellant with notice in May 2004, prior to the decision 
on the claim in August 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for his increased rating.  
Specifically, the May 2004 letter stated, in relevant part, 
that in order to establish entitlement to the benefit that 
the veteran desired, the evidence must show an increase in 
severity to the veteran's service-connected disability.  
Additionally, the August 2004 rating decision, the January 
2005 Statement of the Case (SOC), and the November 2005, 
March 2006, and December 2006 Supplemental Statements of the 
Case (SSOC) notified the veteran of the reasons for the 
denial of his request for an increased rating and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim.  The SOCs also provided the veteran 
with the schedular criteria used to evaluate his degenerative 
disc disease of the lumbar spine and radiculopathy, lower 
left extremity.

In addition, the RO informed the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the May 2004 letter notified him 
that reasonable efforts would be made to help him obtain any 
further evidence necessary to support his claim.  He was 
informed that VA would request all records held by Federal 
agencies, including military records not already associated 
with the claims file and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

Although the May 2004 letter satisfactorily notified the 
veteran regarding the evidence needed to substantiate his 
claim for an increased disability rating, it did not 
specifically inform him as to how an effective date would be 
assigned should an increased rating be granted because, 
before March 2006, judicial interpretation of the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) had not yet clarified that notice 
applied to all five elements of a service connection claim, 
the last two of which are relevant also to a claim for an 
increased rating.  Cf. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Nevertheless, the Board concludes that VA 
cured any defect in the initial notice on the effective date 
element before the case was transferred to the Board on 
appeal.  In this case, the RO provided the appellant with 
notice regarding all five elements of the claim through the 
notice letters of May 2004 and March 2006 and notes a 
subsequent adjudication and SSOC issued in December 2006.  
The Board concludes that VA cured any defect in the initial 
May 2004 notice by the March 2006 letter, which was issued 
before readjudication and notice of denial of the claim.  
Therefore, no prejudice to the veteran will result in 
proceeding with the issuance of a final decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2004 letter notified the veteran that he must provide 
enough information about any further records not already in 
the RO's possession so that they could be requested from the 
agency or person that has them.  In addition, the letter 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  In addition to 
being notified in the rating decision, SOC, and SSOCs of the 
rating criteria pertaining to the veteran's service-connected 
disability, the veteran was also given ample opportunity to 
provide additional evidence or argument.  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the veteran's claim that has not been 
obtained and associated with the claims folder.

With regard to the duty to assist, the Board notes that the 
veteran has been afforded VA examinations in May 2004, 
September 2005 and February 2006 to assess the degree of 
severity of his disability.  Also as previously noted, VA has 
further assisted the veteran throughout the course of this 
appeal by providing him with a SOC and multiple SSOCs that 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.
 
Law and Analysis
 
I.  Increased evaluation for degenerative disc disease of the 
lumbar spine 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. 38 C.F.R. § 4.7 
(2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).  Pain on movement, swelling, deformity or atrophy of 
disuse as well as instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are relevant considerations for determination of 
joint disabilities.  38 C.F.R. § 4.45 (2006).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2006).

The veteran was originally granted service connection for 
lumbar strain with degenerative changes with a 20 percent 
evaluation under Diagnostic Code 5295 in a rating decision of 
April 1995.  A rating decision in February 1997 continued the 
20 percent disability rating.  At present, the current rating 
on appeal, dated August 2004, has recharacterized the 
disability as degenerative disc disease of the lumbar spine, 
rated as 20 percent disabled pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2006).  

Under Diagnostic Code 5242, a 20 percent disability 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is assigned when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is assigned when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Note (2) provides that the combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  It also 
provides that for rating purposes, the normal ranges of 
motion in the thoracolumbar spine are as follows: forward 
flexion, 0 to 90 degrees; extension, 0 to 30 degrees, left 
and right lateral flexion, 0 to 30 degrees; and left and 
right lateral rotation, 0 to 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.  

A VA medical examination was conducted in May 2004.  The 
medical examiner found the veteran to display up to 75 
degrees flexion without pain, 15 degrees extension, 20 
degrees both left and right lateral flexion, and left and 
right lateral rotation of 20 degrees of the thoracolumbar 
spine, with a combined range of motion of the thoracolumbar 
spine of 170 degrees (as calculated by Note (2) of Diagnostic 
Code 5242).  No abnormal gait, abnormal spinal contour, or 
ankylosis of the entire thoracolumbar spine was noted.

Another VA medical examination conducted in September 2005.  
The medical examiner found the veteran to have an active 
range of motion of up to 70 degrees flexion, 20 degrees 
extension, 30 degrees right lateral flexion, 22 degrees left 
lateral flexion, 15 degrees right rotation, and 15 degrees 
left rotation of the lumbar spine.  The combined range of 
motion of that exam was 172 degrees.  No abnormal gait, 
abnormal spinal contour, or ankylosis of the entire 
thoracolumbar spine was noted.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spin.  
The veteran does not display limited forward flexion of 30 
degrees or less or show favorable ankylosis of the entire 
thoracolumbar spine, as recommended for the next higher 
disability rating.   The Board also notes that two VA 
examinations previously mentioned do not support the veteran 
meeting the criteria for a 20 percent disability evaluation 
currently assigned.  

Outpatient treatment records from Veterans Affairs' Medial 
Center (VAMC) Fort Meade, South Dakota spanning from April 
2003 to October 2006 reflect that the veteran has 
degenerative disc disease, but not to the extent recommended 
for the next higher rating.  Consequently, the veteran is not 
entitled to an increased evaluation under Diagnostic Code 
5242.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because aside 
from the veteran's secondary service-connected radiculopathy, 
the objective medical evidence does not demonstrate that the 
veteran suffers from a separate back disability distinct from 
his degenerative disc disease of the lumbar spine.  The 
medical evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2006), and the holdings in DeLuca.  
However, an increased evaluation for the veteran's back 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's back is contemplated in the currently assigned 20 
percent disability evaluation.  The Board also notes that the 
September 2005 VA examiner indicated that after repetitive 
motion, there was no objective evidence of pain or fatigue, 
weakness, or lack of endurance.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher evaluation for the veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Furthermore, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, however, there 
has been no showing that the veteran's service-connected 
degenerative disc disease of the lumbar spine has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected back disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 

II.  Increased evaluation for radiculopathy lower left 
extremity as secondary to the service-connected disability of 
degenerative disc disease of the lumbar spine.

As previously stated, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2 (2006); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App at 126.  
 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous..." Fenderson, 12 Vet. App. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In the August 2004 rating decision being appealed, the 
veteran was granted service connection for radiculopathy of 
the lower left extremity as secondary to the service-
connected disability of degenerative disc disease of the 
lumbar spine with a 10 percent disability evaluation.  
Radiculopathy lower left extremity is evaluated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 8720 (2006) (neuralgia of 
the sciatic nerve).

Neuralgia is characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, 
and is to be rated on the same scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis. 38 C.F.R. § 4.124 (2006).  In the 
veteran's case, Diagnostic Code 8720 (neuralgia of the 
sciatic nerve) refers to Diagnostic Code 8520 (paralysis of 
the sciatic nerve) in order to establish the rating criteria.  
For neuralgia of the sciatic nerve, only disability ratings 
of 10 percent and 20 percent are assignable for 
symptomatology which are mild or moderate in degrees of 
paralysis, respectively. Id.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent for radiculopathy of the lower left extremity.  A 
medical examination was conducted in May 2004.  The medical 
examiner found excellent strength in the veteran's lower 
extremities, with a left knee jerk at 1+, with a left ankle 
jerk at 1 to 2+, and decreased sensation in the anteromedial 
aspect of the left lower leg.  The medical examiner failed to 
find any moderate degree of paralysis as recommended for the 
next higher disability rating.  

Outpatient treatment records from Veterans Affairs' Medial 
Center (VAMC) Fort Meade, South Dakota spanning from April 
2003 to October 2006 reflect that the veteran has 
radiculopathy of the lower left extremity, but not to the 
extent recommended for the next higher rating. Consequently, 
the veteran is not entitled to an increased evaluation under 
that Diagnostic Code.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his radiculopathy of the lower left extremity.  
In addition, the medical evidence of record does not identify 
any separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Furthermore, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, however, there 
has been no showing that the veteran's service-connected 
radiculopathy of the lower left extremity has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
back disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


ORDER

An increased disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.

An initial disability rating in excess of 10 percent for 
radiculopathy, lower left extremity as secondary to the 
service-connected disability of degenerative disc disease of 
the lumbar spine is denied.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


